DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 13-16, 20-25, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 7,635,094 B2).
Regarding claim 1, Chou discloses an apparatus, including: a plurality of piezoelectric chips (104, Fig. 4), each chip having a working surface (Fig. 1B), and an opposing transducer surface (Fig. 1B) at least substantially parallel to the working surface; and at least one interdigital transducer (101/102) applied to the transducer surface of each chip for generating acoustic energy within each chip in response to an application of an electrical signal to the interdigital transducer (Fig. 5); wherein the working surface of each chip is, when in use, in direct or indirect contact with a fluid receptacle (13) to thereby respectively acoustically actuate fluid accommodated within said fluid receptacle, each chip (104) being directly in contact with the receptacle or in contact with a fluid coupling medium that is in contact with the receptacle (Fig. 1B).
Regarding claim 13, Chou discloses a method of acoustically actuating fluid accommodated within one or more wells of a microarray plate including providing a plurality of piezoelectric chips (104), each chip having a working surface (Fig. 1B), and an opposing at least substantially parallel transducer surface (Fig. 1B); and at least one interdigital transducer (101/102) applied to the transducer surface of each chip for generating acoustic energy within the chip in response to an application of an electrical signal to the interdigital transducer (Fig. 5); wherein the working surface of each chip (104) is, in use, in contact with said microarray plate (Fig. 3).
Regarding claim 22, Chou discloses an apparatus (Fig. 2), including a plurality of piezoelectric chips (104), each chip having a working surface, and an opposing transducer surface at least substantially parallel to the working surface (Fig. 1B); and at least one interdigital transducer (101/102) applied to the transducer surface of each chip for generating acoustic energy within the chip in response to an application of an electrical signal to the interdigital transducer (Fig. 5); wherein the working surface of each chip (104) is, when in use, in direct contact with a fluid droplet to be acoustically actuated (resonance frequency, Fig. 5).
Regarding claim 2, Chou further discloses wherein said fluid receptacle comprises a microarray plate including a plurality of wells (13) for respectively accommodating fluid therein. 
Regarding claims 3 and 14, Chou further discloses each chip (104) is dimensioned to facilitate acoustic actuation and/or transfer of fluid within a single said well (Fig. 1A). 
Regarding claims 4 and 15, Chou further discloses the chips are located in a grid and/or arbitrary pattern to match the position of individual said wells of the microarray plate (Fig. 1A).
Regarding claims 5 and 25, Chou further discloses wherein at least one of the chips supported on a printed circuit board (3/33) having a conductive circuit layout for providing said electrical signal to the interdigital transducer of the at least one chip (Fig. 5). 
Regarding claim 16, Chou further discloses wherein supporting each chip on a circuit board having a conductive circuit layout for providing said electrical signal to the interdigital transducer of the or each chip (Fig. 5).
Regarding claim 10, 20 and 30, Chou further discloses wherein the acoustic actuation of the fluid as claimed (Fig. 3).
Regarding claim 21, Chou further discloses wherein the fluid coupling medium that is in contact with the receptacle, wherein the fluid coupling medium is an acoustic fluid, gel, or tape couplant (Col. 2 lines 61-67).
Regarding claim 23, Chou further discloses wherein the chips are dimensioned to facilitate acoustic actuation and/or transfer of fluid onto the working surface of each chip (Fig. 3). 
Regarding claim 24, Chou further discloses the chips are located in a grid (Fig.  3).

Claims 1-10 and 13-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noolandi et al. (US 7,121,275 B2).
Regarding claim 1, Noolandi discloses an apparatus, including: a plurality of piezoelectric chips (124), each chip having a working surface (Fig. 1), and an opposing transducer surface (Fig. 1) at least substantially parallel to the working surface; and at least one interdigital transducer (128) applied to the transducer surface of each chip for generating acoustic energy within each chip in response to an application of an electrical signal to the interdigital transducer (Fig.1); wherein the working surface of each chip is, when in use, in direct or indirect contact with a fluid receptacle (100) to thereby respectively acoustically actuate fluid accommodated within said fluid receptacle, each chip (124) being directly in contact with the receptacle or in contact with a fluid coupling medium that is in contact with the receptacle (Fig. 1).
Regarding claim 13, Noolandi discloses a method of acoustically actuating fluid accommodated within one or more wells of a microarray plate (136) including providing a plurality of piezoelectric chips (124), each chip having a working surface (Fig. 1), and an opposing at least substantially parallel transducer surface (Fig. 1); and at least one interdigital transducer (128) applied to the transducer surface of each chip for generating acoustic energy within the chip in response to an application of an electrical signal to the interdigital transducer (Fig. 1); wherein the working surface of each chip (124) is, in use, in contact with said microarray plate (Fig. 1).
Regarding claim 22, Noolandi discloses an apparatus (Fig. 1), including a plurality of piezoelectric chips (124), each chip having a working surface, and an opposing transducer surface at least substantially parallel to the working surface (Fig. 1); and at least one interdigital transducer (128) applied to the transducer surface of each chip for generating acoustic energy within the chip in response to an application of an electrical signal to the interdigital transducer (Fig. 1); wherein the working surface of each chip (124) is, when in use, in direct contact with a fluid droplet to be acoustically actuated (Fig. 1).
Regarding claim 2, Noolandi further discloses wherein said fluid receptacle comprises a microarray plate including a plurality of wells (Fig. 1) for respectively accommodating fluid therein. 
Regarding claims 3 and 14, Noolandi further discloses each chip (124) is dimensioned to facilitate acoustic actuation and/or transfer of fluid within a single said well (Fig. 1). 
Regarding claims 4 and 15, Noolandi further discloses the chips are located in a grid and/or arbitrary pattern to match the position of individual said wells of the microarray plate (136).
Regarding claims 5 and 25, Noolandi further discloses wherein at least one of the chips supported on a printed circuit board (120) having a conductive circuit layout for providing said electrical signal to the interdigital transducer of the at least one chip (Col. 2 lines 44-59). 
Regarding claims 6, 8, 26, and 28, Noolandi further discloses wherein the generated acoustic energy includes surface reflected bulk waves (Col. 2 lines 44-59).
Regarding claims 9 and 29, Noolandi discloses an acoustic wave energy/surface acoustic wave includes surface reflected bulk waves (Col. 2 lines 44-59).
Regarding claim 16, Noolandi further discloses wherein supporting each chip on a circuit board having a conductive circuit layout for providing said electrical signal to the interdigital transducer of the or each chip (Fig. 1).
Regarding claims 7 and 27, Noolandi further discloses the acoustic energy includes surface acoustic waves (Col. 3 lines 49-63).
Regarding claims 17-19, Noolandi discloses an acoustic wave energy/surface acoustic wave includes surface reflected bulk waves (Col. 2 lines 44-59).
Regarding claim 10, 20 and 30, Noolandi further discloses wherein the acoustic actuation of the fluid as claimed (Col. 2 lines 44-59).
Regarding claim 21, Noolandi further discloses wherein the fluid coupling medium that is in contact with the receptacle, wherein the fluid coupling medium is an acoustic fluid, gel, or tape couplant (Col. 2 lines 44-59).
Regarding claim 23, Noolandi further discloses wherein the chips are dimensioned to facilitate acoustic actuation and/or transfer of fluid onto the working surface of each chip (Fig. 1). 
Regarding claim 24, Noolandi further discloses the chips are located in a grid (Fig.  1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Noolandi.
Regarding claims 11 and 31, Noolandi does not explicitly disclose a thickness of the chip and a wavelength of the generated acoustic energy are determined by a width and gap of the interdigitial transducer patterns, However, it is considered that it would be obvious to a person skilled in the art that the thickness of the chip and the wavelength depends on the width and gap of the interdigital transducer patterns.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752